                                            Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 1 of 35




                                   1

                                   2

                                   3
                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7        BOBBIE ALLEN WOODS,                             Case No. 19-cv-01350-JCS
                                                             Plaintiff,                     ORDER REGARDING MOTION FOR
                                   8
                                                                                            SUMMARY JUDGMENT, MOTION TO
                                                     v.                                     EXCLUDE EXPERT TESTIMONY,
                                   9
                                                                                            AND ADMINISTRATIVE MOTIONS
                                  10        CITY OF HAYWARD, et al.,                        TO FILE UNDER SEAL
                                                             Defendants.                    Re: Dkt. Nos. 96, 100, 101, 104
                                  11
                                  12   I.       INTRODUCTION
Northern District of California
 United States District Court




                                  13            Plaintiff Bobbie Allen Woods brings various claims against Defendants the City of

                                  14   Hayward, the Hayward Police Department, Hayward Police Officer Brandon Tong, and Hayward

                                  15   Police Sergeant Ruben Pola1 based on a police search of Woods’s home pursuant to a warrant.

                                  16   Defendants now move for summary judgment, and Woods moves to exclude certain expert

                                  17   opinion evidence. The Court held a hearing on September 3, 2021. For the reasons discussed

                                  18   below, Defendants’ motion is GRANTED as to Woods’s § 1983 and negligence claims against

                                  19   Tong and Pola, but DENIED as to his Americans with Disabilities Act (“ADA”) and negligence

                                  20   claims against the City of Hayward and the Hayward Police Department. Woods’s motion to

                                  21   exclude is GRANTED in large part. His administrative motions to file under seal are GRANTED

                                  22   in part and DENIED in part, as discussed below.2

                                  23   II.      BACKGROUND
                                  24            A.        Summary of Evidence
                                  25            This section, intended for context and the convenience of the reader, summarizes relevant

                                  26
                                       1
                                  27     Pola is erroneously named in Woods’s first amended complaint, which Woods filed pro se, as
                                       “Sergeant Polar.”
                                       2
                                  28     The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                           Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 2 of 35




                                   1   evidence generally in a light favorable to Woods, as is required in resolving Defendants’ motion

                                   2   for summary judgment. It is not intended as a complete recitation of the evidentiary record and

                                   3   should not be construed as resolving any disputed issue of fact.

                                   4                  1.      Overview of Search and Woods’s Experience
                                   5          Woods is in his seventies and requires a wheelchair due to Miyoshi myopathy, a form of

                                   6   muscular dystrophy that causes weakness, atrophy, and muscle pain. Acott Opp’n Decl. Ex. 9

                                   7   (Label Report) ¶¶ 15, 21. His condition renders him particularly susceptible to muscle pain and

                                   8   cramping from exposure to cold. Id. ¶¶ 23–26. Woods also has post-traumatic stress disorder

                                   9   (“PTSD”) as a result of his service with the U.S. Air Force during the Vietnam War, which caused

                                  10   flashbacks and other symptoms after his return from the war, although his PTSD had become

                                  11   dormant before the events at issue in this case and did not affect his daily life. Acott Opp’n Decl.

                                  12   Ex. 8 (Grusd Report) ¶¶ 17, 21–23. In Vietnam, Woods was responsible for refueling airplanes,
Northern District of California
 United States District Court




                                  13   and was required to stop refueling when body bags containing dead soldiers were loaded or

                                  14   unloaded from the planes. Id. ¶ 33.

                                  15          At the time of the events at issue, Woods lived in Hayward with three other people: his

                                  16   caregiver and tenant Nashi Alexander,3 and Alexander’s two minor sons. See Acott Opp’n Decl.

                                  17   Ex. 8 (Grusd Report) ¶¶ 25–26. Alexander’s older son, along with other minors, was suspected of

                                  18   armed robbery and other crimes. Defendants obtained a search warrant for the house and an arrest

                                  19   warrant for the older son. Acott Opp’n Decl. Exs. 13, 14.

                                  20          On March 15, 2018, Woods heard officers outside on a loudspeaker calling for the

                                  21   residents of his house to come outside, and he notified the other residents of his home. Acott

                                  22   Opp’n Decl. Ex. 1 (Woods Dep.) at 37:1–20. He also heard a sound like an explosion, which

                                  23   reminded him of his military service:

                                  24                  I know it was like combat, like I’m back in Vietnam or something;
                                                      same kind of tactics, you know, we used, you know, with the
                                  25                  loudspeakers and things like that, you know, the noise.
                                  26   Id. at 38:19–22. Woods “tried to scurry out of the bed,” but jammed his arms while catching his

                                  27
                                       3
                                  28    The record is inconsistent as to whether Woods’s caregiver’s surname is “Alexander” or “Mixon-
                                       Alexander.”
                                                                                      2
                                           Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 3 of 35




                                   1   balance. Id. at 39:15–17. He was not able to put on clothes besides the light nightshirt and pants

                                   2   he wore to bed. Id. at 39:25–40:10.4

                                   3          A number of Hayward police officers, including officers with rifles and other tactical gear,

                                   4   were positioned outside of Woods’s home. Alexander came out of the house first, and her older

                                   5   son exited next and was placed in handcuffs. See Acott Opp’n Decl. Ex. 21 (body camera

                                   6   footage). Alexander identified the occupants of the house to the officers, who had incorrectly

                                   7   believed that her older son was her brother, and who did not appear to have been aware of

                                   8   Woods’s existence, despite the fact that he owned the home, or that there was a five-year-old child

                                   9   in the home. Acott Opp’n Decl. Ex. 22 (body camera footage) at 7:30–8:35.5 Woods was not

                                  10   included on a list of possible residents of the house in an operations plan that Defendants prepared

                                  11   for the search. Acott Opp’n Decl. Ex. 2 (Tong Dep.) at 145:12–146:4. At least by the time that

                                  12   Alexander’s son had been placed in handcuffs, the officers were discussing with Alexander and
Northern District of California
 United States District Court




                                  13   her son that Woods was in the house in a wheelchair, and that Alexander’s younger son, who was

                                  14   five years old, was asleep in the house. See Acott Opp’n Decl. Ex. 21 at 10:40–11:10.

                                  15          When officers ordered Woods to come out of the house with his hands raised, he

                                  16   responded that he had a disability that kept him from raising his arms, and they allowed him to

                                  17   come out of the house with his hands down. Acott Opp’n Decl. Ex. 1 (Woods Dep.) at 60:11–

                                  18   61:15. Woods exited the house while officers aimed their firearms at him. Id. at 42:4–11; see also

                                  19   Acott Opp’n Decl. Ex. 21 at 12:45–50 (footage of one officer stating “I got lethal” and aiming a

                                  20   rifle). A timestamp on the body camera recoding indicates Woods left the house around 5:56 AM.

                                  21   Acott Opp’n Decl. Ex. 21 at 13:14–40 (timestamp in “Zulu” time, indicating Greenwich Mean

                                  22   Time). Woods objected to the manner in which the officers conducted the search, and officers

                                  23
                                  24   4
                                         There is some evidence, including video footage and officers’ deposition testimony, indicating
                                  25   that Woods had a pink covering over his legs when he left his house. The parties have not raised
                                       that as an issue relevant to the present motions. Woods apparently told Defendants’ psychological
                                  26   expert witness Dr. Greene that he “had a lap towel on.” Acott Decl. Ex. 1 (Greene Report) at 7.
                                       At the very least, regardless of whether Woods had some sort of covering over his legs, there is
                                  27   evidence from which a jury could conclude that he was not able to dress sufficiently for the cold
                                       before leaving the house.
                                       5
                                  28     All citations herein to portions of recordings refer to the time in minutes and seconds from the
                                       beginning of the recording, not any other timestamp that might appear on the recording.
                                                                                          3
                                         Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 4 of 35




                                   1   directed him to continue up the street. See id. at 13:50–14:25.

                                   2          Woods told the officers who escorted him up the street that he had a disability, and “that

                                   3   being dressed in the manner that [he] was dressed and [his] condition that [he] needed to return to

                                   4   [his] house or get some kind of blanket or something to cover [himself],” because he noticed that

                                   5   the officers were dressed warmly in gloves and jackets. Id. at 61:17–62:16. He made a similar

                                   6   request “several times,” trying to space out his requests so as not to “appear to be too persistent,”

                                   7   and to give the officers “ample time to respond.” Id. at 62:17–64:3. Woods did not recall the

                                   8   exact sequence of events or words that he used, but he testified at his deposition that he was

                                   9   “pretty sure” he told the officers he had a disability that made him particularly sensitive to cold.

                                  10   id. at 56:10–16.

                                  11          Woods testified that the officers guarding him “told [him] to stay right here, not to move,”

                                  12   although he could not recall with certainty which officer told him that or the exact words the
Northern District of California
 United States District Court




                                  13   officer used. Acott Opp’n Decl. Ex. 1 (Woods Dep.) at 208:9–209:3, 209:24–210:7. When

                                  14   Woods asked on multiple occasions whether he could return to his home, he was told he could not,

                                  15   but that his “request ha[d] been relayed.” Id. at 209:9–14. Woods did not ask if he could leave to

                                  16   go anywhere else, because he did not believe there was anywhere else he could go even if granted

                                  17   permission, but he did not feel that he “had the ability to just kind of wheel around while they

                                  18   were doing their work.” Id. at 210:24–211:14. One of the officers who stood by Woods testified

                                  19   that he told Woods where to park his wheelchair, never told him he was free to leave, “would have

                                  20   asked him . . . to not leave” if Woods had attempted to leave that location, and only left Woods’s

                                  21   side when another officer took over standing next to him. Acott Opp’n Decl. Ex. 5 (Uribe Dep.) at

                                  22   69:10–70:17.

                                  23          Talking amongst themselves after Woods left the house, police officers appeared to agree

                                  24   that it was too cold outside for the clothing that Woods and the other occupants of the house were

                                  25   wearing:

                                  26                  [Unidentified officer:] If you guys ever served a search warrant at my
                                                      house, I’ll just tell you what I’m gonna get dressed first. I ain’t coming
                                  27                  out in my chonies, ain’t freezing my own balls off.
                                  28                  [Second unidentified officer:] Hell no. I’d even go to my front door
                                                                                          4
                                         Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 5 of 35



                                                      and be like, “I’m coming, but I’m gonna get dressed.” “Don’t go back
                                   1                  inside your house.” “Fuck you. I’m going back inside. I’m gonna go
                                                      get dressed. Listen, if I wanted to shoot you I wouldn’t have even
                                   2                  came to the door.”
                                   3   Acott Opp’n Decl. Ex. 21 at 16:45–17:15.

                                   4          At some point after Woods left the house—according to Woods, around half an hour

                                   5   afterwards, although video evidence suggests this occurred around six minutes after he left the

                                   6   house—an officer went across the street to get what Woods described as a “yellow body tarp bag”

                                   7   and offered it to Woods. Acott Opp’n Decl. Ex. 1 (Woods Dep.) at 52:17–53:9, 65:14–18. Woods

                                   8   testified that he knew it was a body bag because he “associated with them while in Vietnam,

                                   9   seeing service members being put into them, brought back, only they were black.” Id. at 53:4–6.

                                  10   According to Woods, he told the officer he “couldn’t wear it because it . . . would reset [his]

                                  11   PTSD, seeing body bags and stuff like that, being out in the cold.” Id. at 53:11–13. Later in his

                                  12   deposition, Woods described the item as a “tarp” and a “body covering.” Id. at 153:7–22. In the
Northern District of California
 United States District Court




                                  13   background of one officer’s body camera recording, another officer can be seen unfolding a

                                  14   yellow sheet-like item—it is not possible from the video to tell whether it is a blanket, tarp, or

                                  15   body bag—while standing by Woods approximately six minutes after Woods left the house. Acott

                                  16   Opp’n Decl. Ex. 21 at 19:20–49. Near the end of that recording, the officer appears to be putting

                                  17   the item back in its bag, but the video ends before it is clear whether the officer put the item away

                                  18   or what happened to it. See id.

                                  19          The officers who stood by Woods during the incident did not activate their body cameras.

                                  20   One of those officers, Jesus Uribe, did not remember whether Woods asked for anything to keep

                                  21   him warm, but said that hypothetically if Woods had made such a request: “it’s not uncommon for

                                  22   us to carry blankets in your patrol cars. We carry a yellow packaged blanket. I would have either

                                  23   asked someone . . . to go grab one or if someone was standing with him, I would try to go grab

                                  24   him one.” Acott Opp’n Decl. Ex. 5 (Uribe Dep.) at 57:16–58:5; see also Acott Opp’n Decl. Ex. 4

                                  25   (Wright Dep.) at 73:2–74:19 (testifying similarly).

                                  26          A timestamp on another video indicates that Woods was still waiting outside his house

                                  27   with an officer standing by him at around 6:35 AM, around forty minutes after he left the house.

                                  28   Acott Opp’n Decl. Ex. 26 at 0:05. Woods testified that he held outside for forty to forty-five
                                                                                         5
                                           Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 6 of 35




                                   1   minutes before he was allowed to return to his home. Acott Opp’n Decl. Ex. 1 (Woods Dep.) at

                                   2   89:11–16. After he entered the house, he had a conversation with Pola in which Woods stated that

                                   3   the officers’ conduct was excessive and Pola disagreed. Id. at 167:16–21.

                                   4          The cold outside caused painful cramps in Woods’s hands, and he continued to experience

                                   5   difficulty with his hands after the incident. Acott Opp’n Decl. Ex. 1 (Woods Dep.) at 198:3–16.

                                   6   The experience also aggravated his PTSD symptoms. Id. at 199:7–10. Throughout the body

                                   7   camera footage in the record, multiple officers can be heard complaining about the cold. An

                                   8   officer at one point before Woods left the house told someone—presumably Alexander—that they

                                   9   would put her in a car so she could stay warm. Alcott Opp’n Decl. Ex. 22 at 9:18–21. Farmer’s

                                  10   Almanac data indicates that the temperature in Hayward on March 15, 2018 ranged from a low of

                                  11   41.0 degrees Fahrenheit to a high of 57.0 degrees. Acott Opp’n Decl. Ex. 28.6

                                  12                  2.      Pola’s Experience
Northern District of California
 United States District Court




                                  13          Pola, a sergeant, was assigned to supervise the search to “ensure that things were taken

                                  14   care of in a legal manner and hopefully using best practices in terms of police procedure.”

                                  15   Agarwal Decl. (dkt. 98) Ex. 1 (Pola Dep.) at 35:18–36:7. He did not recall any other officers on

                                  16   the scene who held an equivalent rank or outranked him. Id. at 35:1–14. While Woods was

                                  17   outside, a SWAT team cleared the house before Pola and other officers and detectives entered to

                                  18   execute the search warrant. Id. at 44:6–21.

                                  19          At some point that morning, Pola heard Woods arguing with officers outside, which he

                                  20   considered to be a “disturbance” that “obstructed” the investigation, as compared to “most people

                                  21   at search warrants who usually just obey what the officer is trying to direct them to.” Acott Opp’n

                                  22   Decl. Ex. 3 (Pola Dep.) at 168:21–170:8. Pola knew that it was cold outside and told another

                                  23   officer that “if he’s cold or he needs a blanket, get him a blanket.” Id. at 38:15–23. Asked about

                                  24   “any specific instructions or orders” he gave on the day in question, Pola testified:

                                  25                  I remember seeing him in a wheelchair in the morning and I remember
                                                      a directive where I thought we need to get him back in the house as
                                  26                  soon as possible and that he needed a blanket. And I remember saying,
                                  27
                                       6
                                  28    Woods’s unopposed request for judicial notice of this weather information is GRANTED. See
                                       dkt. 106.
                                                                                      6
                                         Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 7 of 35



                                                       you know, let’s get this guy a blanket or get him in here, you know,
                                   1                   what’s the best way we can do that?
                                   2   Id. at 37:11–17; see also id. at 40:16–41:20. After giving that instruction to some other officer,

                                   3   Pola “refocused back on what [he] was doing,” and did not pay attention to whether Woods

                                   4   actually received a blanket. See id. at 42:10–43:10.

                                   5          Pola testified that he had multiple discussions with Woods, including one in which Woods

                                   6   “talked a little bit about his medical condition” and “what condition he actually had,” id. at

                                   7   161:16–162:16, but his first conversation with Woods was only after Woods was allowed to

                                   8   reenter the house. Id. at 75:22–24. Pola did not recall Woods discussing his military service. Id.

                                   9   at 162:17–18.

                                  10                   3.     Tong’s Experience
                                  11          Tong, a detective, was a member of both the team that initially swept the house to be sure

                                  12   it was secure and no one was hiding inside, and also the team that then searched the house for
Northern District of California
 United States District Court




                                  13   evidence pursuant to the search warrant. Acott Opp’n Decl. Ex. 2 (Tong Dep.) at 136:22–137:23.

                                  14   Tong was not in charge of the initial effort to ensure the home was safe, but had some degree of

                                  15   supervisory role with respect to the subsequent search for evidence. Id. at 158:6–24 (noting that

                                  16   Tong was not “the supervisor on scene for the actual service of the warrant; that was Sergeant

                                  17   Pola,” but by virtue of Tong’s role as a case agent, “if people had questions in regards to the actual

                                  18   search [such as what items to search for], they would probably talk to [him]”).

                                  19          After Defendants secured the house, but before they searched it for evidence, Tong left the

                                  20   house and came back in with Alexander to retrieve her younger son. Id. at 225:10–226:2. He

                                  21   allowed Alexander to put on a pair of sweatpants and to retrieve a blanket. Id. at 226:3–8. Tong

                                  22   did not recall at his deposition whom the blanket was intended for, but believed it was for

                                  23   Alexander’s younger son. Id. at 226:18–227:3. Asked at his deposition whether it would have

                                  24   been possible to also retrieve a blanket for Woods, Tong testified as follows:

                                  25                   I think if I would have known that Mr. Woods wanted a blanket, I
                                                       probably would have told [Alexander] to grab a blanket for him, as
                                  26                   well.
                                  27                   I think I’ve told you this before, that I’m not going to just leave
                                                       someone out, you know, in the cold.
                                  28
                                                                                         7
                                         Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 8 of 35




                                   1                   That’s inhumane.
                                   2   Id. at 227:12–24. While inside the house with Tong, more than ten minutes after Woods left the

                                   3   house, Alexander inquired about Woods’s welfare, and Tong stated, “I believe they’re gonna

                                   4   probably either let you guys go to another location or at some point in time I think they’re actually

                                   5   gonna let you guys leave if you guys would like to do that while we search the residence.” Acott

                                   6   Opp’n Decl. Ex. 27 (audio recording) at 27:55–28:12; see Acott Opp’n Decl. Ex. 2 (Tong Dep.) at

                                   7   228:1–229:21.

                                   8          Tong spoke to Woods at some point outside the home, but at his deposition he did not

                                   9   remember when that occurred, including whether it was before or after Defendants had secured the

                                  10   premises. Acott Opp’n Decl. Ex. 2 (Tong Dep.) at 183:8–18. Uribe testified that Tong came to

                                  11   speak with Woods about “why his house was being searched and that they were going to try to

                                  12   accommodate whatever his needs were” while Uribe was standing with him, but he did not recall
Northern District of California
 United States District Court




                                  13   whether Tong took over for him or stayed with Woods, or whether Tong was there to take Woods

                                  14   back into the house. Acott Opp’n Decl. Ex. 5 (Uribe Dep.) at 58:10–59:7. Tong did not recall

                                  15   Woods asking him for a jacket or blanket or to be allowed to return to the home, or anyone

                                  16   relaying such a request to him. Acott Opp’n Decl. Ex. 2 (Tong Dep.) at 188:5–189:21. No

                                  17   conversation between Tong and Woods is included on Tong’s audio recording from the day of the

                                  18   search, which runs to around fifteen minutes after Woods left the house. See generally Acott

                                  19   Opp’n Decl. Ex. 27.

                                  20          Tong testified that if another officer had relayed a request for someone to be given a jacket

                                  21   or blanket, he would have either told the officer to fulfill the request or tried to help himself,

                                  22   depending on his other duties at the time, and that he would generally expect other officers to

                                  23   “think on their feet and . . . if someone needs a request, depending on the request, that they do

                                  24   what they can to make it happen.” Acott Opp’n Decl. Ex. 2 (Tong Dep.) at 189:22–191:19.

                                  25          Tong’s report from the search indicates that Defendants secured the house “at

                                  26   approximately 0600 hours,” and that at “approximately 0630 hours,” he “asked Detective Carrasco

                                  27   to search the front/living room for weapons so that Woods [and the other occupants not suspected

                                  28   of a crime] could stay inside the residence while HPD Personnel search the residence because it
                                                                                          8
                                           Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 9 of 35




                                   1   was cold outside and Woods couldn’t go anywhere else.” Acott Opp’n Decl. Ex. 17. Tong noted

                                   2   in the report that he spoke with Woods, who “was upset that the Special Response Unit secured

                                   3   the residence and the manner in which the residence was secured (occupants called out by officers

                                   4   with rifles)” because Woods “believed that whatever crime HPD was investigating didn’t warrant

                                   5   the Special Response Unit.” Id.

                                   6          B.    Procedural History
                                   7          Woods’s original complaint included the following claims: (1) unreasonable seizure of

                                   8   Woods’s person in violation of the Fourth Amendment and 42 U.S.C. § 1983; (2) unreasonable

                                   9   search in violation of the Fourth Amendment and 42 U.S.C. § 1983; (3) racial discrimination in

                                  10   violation of the Equal Protection Clause of the Fourteenth Amendment and 42 U.S.C. § 1983;

                                  11   (4) failure to provide a reasonable accommodation in violation of the ADA; (5) negligence;

                                  12   (6) intentional infliction of emotional distress; and (7) invasion of privacy.
Northern District of California
 United States District Court




                                  13          The Court granted Defendants’ motion to dismiss Woods’s unreasonable seizure claim

                                  14   because Woods did not allege that, once he was removed from his home, Defendants intentionally

                                  15   acquired “physical control” such that a reasonable person in Woods’s position would not feel free

                                  16   to leave. Order Re Mot. to Dismiss (dkt. 35)7 at 5–6 (citation omitted). The Court dismissed

                                  17   Woods’s unreasonable search claim because he relied primarily on a case addressing unreasonable

                                  18   seizures, and because even “[a]ssuming for the sake of argument that an excessive show of force

                                  19   during a search pursuant to a valid warrant might in some circumstances establish a

                                  20   constitutionally unreasonable search without constituting a seizure,” Woods failed to allege facts

                                  21   supporting a conclusion that this particular search was unreasonable. Id. at 6–7. The Court

                                  22   dismissed Woods’s equal protection claim because he failed to allege facts (as opposed to mere

                                  23   conclusory assertions) supporting a conclusion that he was treated differently based on his race.

                                  24   Id. at 7–8. The Court allowed Woods’s ADA claim to proceed against the City of Hayward and

                                  25   the Hayward Police Department, but dismissed that claim against the individual defendants with

                                  26
                                  27   7
                                        Woods v. City of Hayward, No. 19-cv-01350-JCS, 2019 WL 5789256 (N.D. Cal. Nov. 6, 2019).
                                  28   Citations herein to the Court’s previous orders refer to page numbers of the versions filed in the
                                       Court’s ECF docket.
                                                                                         9
                                           Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 10 of 35




                                   1   prejudice, because “[t]he ADA does not . . . provide a cause of action against individual

                                   2   defendants in their individual capacities.” Id. at 9–11. Finally, the Court dismissed Woods’s state

                                   3   law claims for failure to allege compliance with California’s government claims procedure. Id. at

                                   4   11–12.

                                   5            The Court granted Woods leave to amend all of his dismissed claims except for the ADA

                                   6   claims against individual defendants. In considering whether leave to amend was appropriate, the

                                   7   Court rejected an argument that local police departments cannot be sued under § 1983, noting that

                                   8   the Ninth Circuit has held to the contrary. Id. at 8–9 (citing, e.g., Shaw v. State of Cal. Dep’t of

                                   9   Alcoholic Beverage Control, 788 F.2d 600, 605 (9th Cir. 1986)).

                                  10            Woods’s first amended complaint asserted the following claims: (1) unreasonable seizure

                                  11   of Woods’s person in violation of the Fourth Amendment and 42 U.S.C. § 1983, 1st Am. Compl.

                                  12   (“FAC,” dkt. 47) ¶¶ 32–37; (2) unreasonable search in violation of the Fourth Amendment and 42
Northern District of California
 United States District Court




                                  13   U.S.C. § 1983, FAC ¶¶ 38–44; (3) failure to provide a reasonable accommodation in violation of

                                  14   the ADA, against only the City of Hayward and the Hayward Police Department, id. ¶¶ 45–50;

                                  15   (5) negligence, id. ¶¶ 51–55; (6) intentional infliction of emotional distress, id. ¶¶ 56–61; and

                                  16   (7) invasion of privacy, id. ¶¶ 62–68. Woods no longer brings an ADA claim against the

                                  17   individual defendants, and also omits the equal protection claim that appeared in his original

                                  18   complaint.

                                  19            On Defendants’ second motion to dismiss, the Court dismissed Woods’s claims for

                                  20   unreasonable search, invasion of privacy, intentional infliction of emotional distress, and—as to

                                  21   the City of Hayward and the Hayward Police Department only—unreasonable seizure. Order re

                                  22   Mot. to Dismiss FAC (dkt. 61)8 at 9–12, 18–20. Although the Court granted Woods leave to

                                  23   amend some of those claims, he chose not to do so. See id. at 20. The remaining claims in the

                                  24   case are thus for: (1) unreasonable seizure against Tong and Pola; (2) violation of the ADA against

                                  25   the City of Hayward and the Hayward Police Department; and (3) negligence against all

                                  26   Defendants. Pro bono counsel was appointed for Woods after the Court resolved the second

                                  27
                                  28   8
                                           Woods v. City of Hayward, No. 19-cv-01350-JCS, 2020 WL 1233841 (N.D. Cal. Mar. 13, 2020).
                                                                                      10
                                           Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 11 of 35




                                   1   motion to dismiss. Order Appointing Counsel (dkt. 67).

                                   2           C.   Arguments Regarding Defendants’ Motion for Summary Judgment
                                   3           Defendants argue that Tong and Pola are entitled to summary judgment on Woods’s

                                   4   unreasonable seizure claim because neither of them personally placed him in a position where he

                                   5   did not feel free to leave. Defs.’ Mot. (dkts. 96, 97)9 at 3. They contend there is no evidence

                                   6   Woods requested to leave the location, other than to go back into the house where the search was

                                   7   being conducted, and regardless, Tong and Pola were not the two officers who Woods asserts were

                                   8   “guarding” him outside the house. Id. at 3–4. In the alternative, Defendants argue that seizing

                                   9   Woods incident to the search warrant for the home would have been reasonable and permissible

                                  10   under the Fourth Amendment. Id. at 4–5. Defendants also argue that this case does not resemble

                                  11   Franklin v. Foxworth, 31 F.3d 873 (9th Cir. 1994), which involved an unnecessarily painful and

                                  12   degrading detention and raised concerns about detention of elderly and disabled individuals,
Northern District of California
 United States District Court




                                  13   because Defendants did not unnecessarily prolong Woods’s time outside the home, were not aware

                                  14   of his particular susceptibility to cold or his PTSD, and offered him a blanket. Id. at 5–6.

                                  15   Defendants contend that at the very least, Tong and Pola are entitled to qualified immunity. Id. at

                                  16   7.

                                  17           Woods asserts that an officer blocked his path and searched his wheelchair when he left the

                                  18   house, officers directed him where to go and stood by him the whole time he was outside, and his

                                  19   requests to return to the house were refused, all supporting his belief that he was not free to leave.

                                  20   Pl.’s Opp’n (dkt. 102) at 11–12. He also notes that Tong told Alexander that “at some point” they

                                  21   would be allowed to leave—indicating that at least for some portion of the search, they were not

                                  22   free to do so—and that Tong testified at his deposition that Woods would not have been allowed

                                  23   to simply leave the area immediately after exiting the house. Id. Woods contends that Tong and

                                  24   Pola, both of whom had decisionmaking authority during the search, can be liable on a theory of

                                  25   failure to intercede even though they were not the specific officers who stood by Woods outside

                                  26
                                  27   9
                                         Defendants filed their memorandum of points and authorities as a separate docket entry from
                                  28   their notice of motion. Citations to this motion refer to page numbers of the memorandum of
                                       points and authorities.
                                                                                         11
                                        Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 12 of 35




                                   1   the house. Id. at 12–14. He clarifies that he does not dispute Defendants’ authority to question

                                   2   him, ask for identification, “or to detain him in some fashion” during the search, but instead argues

                                   3   “that the conditions and nature of his detention were unreasonable” because he posed no threat,

                                   4   was not suspected of a crime, and was detained outside in the cold in a manner unreasonable in

                                   5   light of his age and disability. Id. at 14–15. Woods asserts that Franklin is sufficiently clear

                                   6   precedent to deny qualified immunity. Id. at 16–19.

                                   7          With respect to Woods’s ADA claim, Defendants argue that “[n]o legal authority provides

                                   8   that [Woods’s] request [to be allowed to stay in his home] constitutes a ‘reasonable

                                   9   accommodation’ and that a denial of such a request is actionable under the ADA,” nor that

                                  10   detention during a search is a “program, service or activity” governed by the ADA. Mot. at 8.

                                  11   Defendants contend that even if the ADA applies, there is no evidence of intentional

                                  12   discrimination or deliberate indifference because the officers allowed Woods to leave his home
Northern District of California
 United States District Court




                                  13   without raising his hands once they learned he was unable to do so, they offered him a blanket

                                  14   (which Woods asserts was a body bag) that he refused, and “there is no evidence in this record that

                                  15   any of the HPD officers on scene recalled being informed of [Woods’s] special sensitivity to cold

                                  16   due to his muscular dystrophy or that offering [Woods] the blanket would trigger his PTSD.”

                                  17   Defs.’ Mot. at 9–10. Defendants also cite deposition testimony from multiple officers that it

                                  18   would not have been safe, and might have compromised the effectiveness of the search, for Woods

                                  19   to remain in the house while the search was conducted. Id. at 10.

                                  20          Woods disputes Defendants’ view that the ADA does not apply, arguing instead that the

                                  21   Ninth Circuit has construed that law as “encompass[ing] ‘anything a public entity does.’” Pl.’s

                                  22   Opp’n at 19 (quoting Sheehan v. City & Cty. of San Francisco, 743 F.3d 1211, 1232 (9th Cir.

                                  23   2014), rev’d in part on other grounds, 135 S. Ct. 1765 (2015)). Woods argues that Defendants

                                  24   knew of his disabilities because he told the officers who were guarding him about both his

                                  25   sensitivity to cold and the fact that the purported body bag they offered him triggered his PTSD,

                                  26   and more generally that they knew he was disabled because he was in a wheelchair and could not

                                  27   raise his arms. Id. at 20–21. Woods contends that Defendants denied him an accommodation of

                                  28   allowing him to return to the house or getting him a jacket or blanket—all of which would have
                                                                                        12
                                         Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 13 of 35




                                   1   been reasonable in light of the fact that Defendants allowed Alexander back into the house to get a

                                   2   blanket and warmer clothes for herself—and that Defendants’ failure to do so caused Woods

                                   3   cramping and pain. Id. at 21–22.

                                   4          Defendants briefly argue that they are entitled to summary judgment on Woods’s

                                   5   negligence claim, with their entire substantive argument as follows:

                                   6                  It is clear from the record in this case that did not breach any duty of
                                                      care they had towards Plaintiff. Again, there is no evidence in the
                                   7                  record of any HPD officer knowing that Plaintiff had a physical
                                                      disability that would be exacerbated by the cold or that Plaintiff
                                   8                  suffered from a mental illness that would be exacerbated by the
                                                      offering of a blanket. Rather, the evidence shows that HPD acted
                                   9                  reasonably given the valid search warrant, the high-risk search of the
                                                      residence, the need to ensure that Plaintiff did not return inside until
                                  10                  it was secured (for his and officer safety), the offering of the yellow
                                                      blanket within six minutes of Plaintiff exiting the house and then
                                  11                  Plaintiff being allowed to return within minutes afterwards.
                                  12   Defs.’ Mot. at 11.
Northern District of California
 United States District Court




                                  13          Woods addresses the negligence claim in more detail, arguing that despite Defendants

                                  14   having ordered Woods outside and their purported recognition “that Woods should not be waiting

                                  15   outside in the cold during the search,” they failed to avoid or remedy that situation by “pre-staging

                                  16   a vehicle equipped for wheelchair users, offering Woods a blanket or jacket from his house, or

                                  17   moving him inside.” Pl.’s Opp’n at 24. Woods contends that Defendants’ had a generally-

                                  18   applicable duty of care under California Civil Code section 1714 and that their breach of that duty

                                  19   proximately caused Woods harm, including muscular pain and PTSD symptoms. Id. at 23–25.

                                  20   III.   ANALYSIS OF MOTION FOR SUMMARY JUDGMENT
                                  21          A.    Legal Standard
                                  22          Summary judgment on a claim or defense is appropriate “if the movant shows that there is

                                  23   no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                  24   law.” Fed. R. Civ. P. 56(a). In order to prevail, a party moving for summary judgment must show

                                  25   the absence of a genuine issue of material fact with respect to an essential element of the non-

                                  26   moving party’s claim, or to a defense on which the non-moving party will bear the burden of

                                  27   persuasion at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

                                  28          Once the movant has made this showing, the burden then shifts to the party opposing
                                                                                        13
                                        Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 14 of 35




                                   1   summary judgment to designate “‘specific facts showing there is a genuine issue for trial.’” Id.

                                   2   (citation omitted); see also Fed. R. Civ. P. 56(c)(1) (“A party asserting that a fact . . . is genuinely

                                   3   disputed must support the assertion by . . . citing to particular parts of materials in the record

                                   4   . . . .”). “[T]he inquiry involved in a ruling on a motion for summary judgment . . . implicates the

                                   5   substantive evidentiary standard of proof that would apply at the trial on the merits.” Anderson v.

                                   6   Liberty Lobby Inc., 477 U.S. 242, 252 (1986). The non-moving party has the burden of

                                   7   identifying, with reasonable particularity, the evidence that precludes summary judgment. Keenan

                                   8   v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996). Thus, it is not the task of the court “‘to scour the

                                   9   record in search of a genuine issue of triable fact.’” Id. (citation omitted); see Carmen v. S.F.

                                  10   Unified Sch. Dist., 237 F.3d 1026, 1031 (9th Cir. 2001); Fed. R. Civ. P. 56(c)(3).

                                  11          A party need not present evidence to support or oppose a motion for summary judgment in

                                  12   a form that would be admissible at trial, but the contents of the parties’ evidence must be amenable
Northern District of California
 United States District Court




                                  13   to presentation in an admissible form. See Fraser v. Goodale, 342 F.3d 1032, 1036–37 (9th Cir.

                                  14   2003). Neither conclusory, speculative testimony in affidavits nor arguments in moving papers

                                  15   are sufficient to raise genuine issues of fact and defeat summary judgment. Thornhill Publ’g Co.,

                                  16   Inc. v. GTE Corp., 594 F.2d 730, 738 (9th Cir. 1979). On summary judgment, the court draws all

                                  17   reasonable factual inferences in favor of the non-movant, Scott v. Harris, 550 U.S. 372, 378

                                  18   (2007), but where a rational trier of fact could not find for the non-moving party based on the

                                  19   record as a whole, there is no “genuine issue for trial” and summary judgment is appropriate.

                                  20   Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587 (1986).

                                  21          B.    Fourth Amendment Claim
                                  22          Woods’s first remaining claim is against Tong and Pola under 28 U.S.C. § 1983, for

                                  23   violation of the Fourth Amendment’s prohibition of unreasonable seizures. A seizure “in the

                                  24   constitutional sense . . . occurs when there is a restraint on liberty to the degree that a reasonable

                                  25   person would not feel free to leave.” Doe ex rel. Doe v. Haw. Dep’t of Educ., 334 F.3d 906, 909

                                  26   (9th Cir. 2003). “Violation of the Fourth Amendment requires an intentional acquisition of

                                  27   physical control.” Brower v. County of Inyo, 489 U.S. 593, 596 (1989). The Fourth Amendment

                                  28   right to be free of unreasonable seizures requires as a “general rule” that “seizures are ‘reasonable’
                                                                                          14
                                        Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 15 of 35




                                   1   only if based on probable cause to believe that the individual has committed a crime.” Bailey v.

                                   2   United States, 568 U.S. 186, 193 (2013) (citation and internal quotation marks omitted).

                                   3           “An officer’s liability under section 1983 is predicated on his ‘integral participation’ in the

                                   4   alleged violation.” Blankenhorn v. City of Orange, 485 F.3d 463, 481 n.12 (9th Cir. 2007) (citing

                                   5   Chuman v. Wright, 76 F.3d 292, 294–95 (9th Cir. 1996)). “Integral participation does not require

                                   6   that each officer's actions themselves rise to the level of a constitutional violation . . . [b]ut it does

                                   7   require some fundamental involvement in the conduct that allegedly caused the violation.” Id.

                                   8   (citations and quotation marks omitted). Thus, “[o]fficers are fundamentally involved in the

                                   9   alleged violation when they provide affirmative physical support at the scene of the alleged

                                  10   violation and when they are aware of the plan to commit the alleged violation or have reason to

                                  11   know of such a plan, but do not object.” Monteilh v. County of Los Angeles, 820 F. Supp. 2d

                                  12   1081, 1089–90 (C.D. Cal. 2011). “Additionally, officers may be integral participants even if they
Northern District of California
 United States District Court




                                  13   have no knowledge of a plan to commit the alleged violation if their physical participation in the

                                  14   alleged violation was part of a closely related series of physical acts leading to the violation.” Id.

                                  15   (citing Blankenhorn, 485 F.3d at 481 n.12). “[P]olice officers have a duty to intercede when their

                                  16   fellow officers violate the constitutional rights of a suspect or other citizen.” Cunningham v.

                                  17   Gates, 229 F.3d 1271, 1289 (9th Cir. 2000) (citation and internal quotation marks omitted).

                                  18   “Importantly, however, officers can be held liable for failing to intercede only if they had an

                                  19   opportunity to intercede.” Id.

                                  20           A jury could find that a reasonable person in Woods’s position while he waited outside

                                  21   would not have felt free to leave, and that Woods was therefore subject to a seizure. The record

                                  22   indicates that officers directed Woods where to go, stood by him for the duration of the search,

                                  23   and refused his requests to go back into the house. There is no evidence that, after officers

                                  24   directed him where to wait, anyone indicated to him that he was free to leave. There is also some

                                  25   evidence that Woods was in fact not free to leave, in that Tong told Woods’s caregiver more than

                                  26   ten minutes after Woods left the house that they would only be free to go at some point in the

                                  27   future. Acott Opp’n Decl. Ex. 27 at 27:55–28:12. Defendants are not entitled to summary

                                  28   judgment on the question of whether Woods was seized.
                                                                                           15
                                        Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 16 of 35




                                   1          The Supreme Court has held that Fourth Amendment allows “officers executing a search

                                   2   warrant ‘to detain the occupants of the premises while a proper search is conducted,’” without

                                   3   need for “particular suspicion that an individual is involved in criminal activity or poses a specific

                                   4   danger to the officers.” Bailey v. United States, 568 U.S. 186, 193 (2013) (quoting Michigan v.

                                   5   Summers, 452 U.S. 692, 705 (1981)).

                                   6          The Supreme Court recognized in Summers that “special circumstances, or possibly a

                                   7   prolonged detention, might” render detention during a valid search pursuant to a warrant

                                   8   unconstitutional “in an unusual case,” 452 U.S. at 705 n.21, and the Ninth Circuit has applied that

                                   9   exception to reverse the results of a bench trial and hold unconstitutional officers’ conduct in

                                  10   “removing a gravely ill and semi-naked man from his sickbed without providing any clothing or

                                  11   covering, and then . . . forcing him to remain sitting handcuffed in his living room for two hours

                                  12   rather than returning him to his bed within a reasonable time after the search of his room was
Northern District of California
 United States District Court




                                  13   completed,” Franklin v. Foxworth, 31 F.3d 873, 876–77 (9th Cir. 1994). In that case, the officers

                                  14   “cuffed [the plaintiff’s] hands behind his back, carried him into the living room, and placed him on

                                  15   a couch, with his genitals exposed,” and “[n]o effort was made to obtain clothing or any covering

                                  16   for him.” Id. at 875. The Ninth Circuit explained its reasoning, in part, as follows:

                                  17                  A detention conducted in connection with a search may be
                                                      unreasonable if it is unnecessarily painful, degrading, or prolonged,
                                  18                  or if it involves an undue invasion of privacy. Detentions, particularly
                                                      lengthy detentions, of the elderly, or of children, or of individuals
                                  19                  suffering from a serious illness or disability raise additional concerns.
                                                      Of course, the presence of any of these factors in an individual case
                                  20                  does not establish that the detention is unreasonable per se. Rather,
                                                      these factors, along with the Graham elements and any other
                                  21                  circumstances relevant to an individual case, must be assessed in their
                                                      totality.
                                  22
                                                      [. . .]
                                  23
                                                      None of the officers had any reason to believe, on the basis of the
                                  24                  information they had prior to the search or their observations once in
                                                      the house, that Curry had committed a crime, or that he was armed.
                                  25                  In fact, the officers were not even aware that Curry lived in the house
                                                      prior to executing the warrant. It should also have been clear to them
                                  26                  that Curry was not a gang member. Finally, it should have been
                                                      obvious to the officers that Curry presented little risk of danger to
                                  27                  them, that he presented absolutely no risk of flight, and that it was
                                                      highly unlikely that he could interfere with their search in any way.
                                  28
                                                                                         16
                                        Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 17 of 35



                                                      [. . .]
                                   1
                                                      We emphasize that it is not the fact that there was a more reasonable
                                   2                  alternative available that leads us to our conclusion. It is the fact that
                                                      the officers conducted the detention of Curry in a wholly
                                   3                  unreasonable manner—a manner that wantonly and callously
                                                      subjected an obviously ill and incapacitated person to entirely
                                   4                  unnecessary and unjustifiable degradation and suffering. Even had
                                                      Curry been thought to have been guilty of criminal behavior, we
                                   5                  would be required to reject such conduct on the part of individuals
                                                      sworn to uphold the law. Given the circumstances of this case, the
                                   6                  violation was egregious and the injuries substantial.
                                   7   Id. at 876–78. In a later case where an elderly plaintiff suspected of possessing stolen lunar rocks

                                   8   was detained in a restaurant parking lot for multiple hours of interrogation in urine-soaked pants,

                                   9   the Ninth Circuit held that the plaintiff raised genuine issues of material fact both as to the

                                  10   reasonableness of the manner of detention and as to qualified immunity, noting that while the

                                  11   circumstances were arguably less severe than in Franklin, that precedent “does not require that a

                                  12   detention be so egregious to be found unreasonable.” Davis v. United States, 854 F.3d 594, 600
Northern District of California
 United States District Court




                                  13   (9th Cir. 2017).

                                  14          Qualified immunity protects government officials performing discretionary functions

                                  15   “from liability for civil damages insofar as their conduct does not violate clearly established

                                  16   statutory or constitutional rights of which a reasonable person would have known.” Harlow v.

                                  17   Fitzgerald, 457 U.S. 800, 818 (1982). “The salient question is whether the state of the law at the

                                  18   time of an incident provided fair warning to the defendants that their alleged conduct was

                                  19   unconstitutional.” Tolan v. Cotton, 572 U.S. 650, 656 (2014) (cleaned up). The qualified

                                  20   immunity inquiry does not alter the general rule on summary judgment that factual disputes and

                                  21   reasonable inferences must be resolved in favor of the non-moving party. See id. at 657–60.

                                  22          This case overlaps in some ways with Franklin. Woods was obviously disabled in that he

                                  23   was in a wheelchair, and he obviously did not meet the description of the juvenile suspects

                                  24   accused of committing the crimes under investigation. There is no indication that, once Woods

                                  25   left the house and the officers searched his wheelchair, any officer believed him to be a threat. A

                                  26   jury could also conclude that Woods was held outside with inadequate clothing during the search.

                                  27          That said, there is no evidence that either Tong or Pola—the only remaining defendants

                                  28   named in Woods’s Fourth Amendment claim—knew of Woods’s specific disability with respect
                                                                                         17
                                            Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 18 of 35




                                   1   to cold, or of his PTSD and its association with the yellow covering that he was offered and

                                   2   refused. The only officers Woods specifically recalled telling about the effects of his disability

                                   3   were the officers who escorted and stood by him while he was outside, who by all accounts were

                                   4   not Tong or Pola. The Court need not decide whether an officer who knew of Woods’s specific

                                   5   sensitivity to cold, and of his PTSD-triggering reaction to the covering he was offered, could be

                                   6   held liable for an unreasonable seizure under Franklin, because the individual defendants here had

                                   7   no such knowledge.

                                   8            As the officer in charge of executing the warrant, Pola likely had an opportunity to

                                   9   intercede to ensure Woods was kept warm. Pola testified that he took at least one step to do so: he

                                  10   instructed another officer to get Woods a blanket. Acott Opp’n Decl. Ex. 3 (Pola Dep.) at 37:11–

                                  11   17. Offering Woods a blanket likely would have been sufficient to avoid any constitutional

                                  12   unreasonableness in detaining him outside in the forty-something-degree cold, particularly given
Northern District of California
 United States District Court




                                  13   that it was one of the accommodations Woods specifically requested, Acott Opp’n Decl. Ex. 1

                                  14   (Woods Dep.) at 153:11–13. Woods was in fact offered some kind of covering, which he

                                  15   perceived as a body bag. Id. at 52:17–53:9. While Woods testified that the offer was made

                                  16   around thirty minutes after he left the house, id. at 52:17–20, a jury could not reasonably credit his

                                  17   testimony as to that timing when video evidence shows an officer unfolding a yellow item,

                                  18   generally meeting Woods’s description of the covering he was offered, next to Woods around six

                                  19   minutes after he left the house. See Acott Opp’n Decl. Ex. 21.10

                                  20            Turning to Tong, he testified that he saw Woods coming out of the home in his wheelchair.

                                  21   Acott Opp’n Decl. Ex. 2 (Tong Dep.) at 181:15–182:2. Tong was at the time preparing to take

                                  22   part in the SWAT (or “SRU”) team’s effort to secure the house. There is no evidence that he was

                                  23   responsible for managing the treatment of people outside the house, or that he had reason to

                                  24   believe that Woods would be held outside for an extended period without being offered some way

                                  25
                                  26   10
                                          Woods’s testimony that he waited around half an hour before he was offered the yellow
                                  27   covering, and that after refusing that covering he was outside for a further “at least half an hour,”
                                       is also inconsistent with his testimony that he was detained on the sidewalk for a total of around
                                  28   forty to forty-five minute. See Acott Opp’n Decl. Ex. 1 (Woods Dep.) at 52:17–20, 89:11–16,
                                       154:5–12
                                                                                         18
                                        Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 19 of 35




                                   1   to stay warm. Tong also spoke to Woods outside at some point later, see, e.g., id. at 183:8–15,

                                   2   although there is little evidence of when that conversation occurred other than the fact that it is not

                                   3   included on Tong’s personal audio recording, which ended around fifteen minutes after Woods left

                                   4   the house. There is no evidence that Woods told Tong that he was cold or requested any

                                   5   accommodation from him, or that Tong knew of Woods’s relevant disabilities besides the fact that

                                   6   he was in a wheelchair.

                                   7          In sum, both individual defendants knew that Woods had been ordered out of the house.

                                   8   They had opportunities to observe him, and therefore reason to know that he was an older man in a

                                   9   wheelchair and only lightly dressed. But even viewing the record in the light most favorable to

                                  10   Woods, there is no evidence that these defendants knew of his susceptibility to cold, his PTSD,

                                  11   that he had requested a blanket and to wait inside, or that he refused the covering another officer

                                  12   offered him because it triggered his PTSD. Pola instructed another officer to give Woods a
Northern District of California
 United States District Court




                                  13   blanket, while Tong believed that if someone in Woods’s position had requested a blanket, the

                                  14   officer to whom that request was directed would have tried to fulfill it. Even taking into account

                                  15   Woods’s age and mobility impairment, it is difficult to see how a jury could conclude that either

                                  16   of these defendants was aware that Woods had been subjected to a “wholly unreasonable”

                                  17   detention amounting to a Fourth Amendment violation as described in Franklin, 31 F.3d at 876–

                                  18   78, such that they were required to intercede. At the very least, Woods has identified no authority

                                  19   sufficient to show that Tong and Pola’s failure to take further steps to intercede “violate[d] clearly

                                  20   established statutory or constitutional rights of which a reasonable person would have known.”

                                  21   Harlow, 457 U.S. at 818. While a plaintiff need not identify precedent with an identical fact

                                  22   pattern to defeat qualified immunity, no case that Woods has cited indicates that, under the

                                  23   circumstances known to Tong and Pola, keeping Woods outside under the supervision of another

                                  24   officer while the house was secured and for part of the time it was being searched was “wholly

                                  25   unreasonable.”

                                  26          This case is somewhat troubling because Woods’s testimony indicates that other officers

                                  27   were aware of Woods’s particular disabilities, including the PTSD that caused him to reject the

                                  28   yellowing covering offered to him, and yet no apparent effort was made to find him a more
                                                                                         19
                                        Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 20 of 35




                                   1   suitable blanket or clothing—even though Alexander was permitted to gather clothes and blankets

                                   2   from the house under Tong’s supervision before the search was completed and well before Woods

                                   3   was allowed back into the house. It is not obvious that an officer who knew of Woods’s particular

                                   4   susceptibility to cold, and his reason for refusing the covering initially offered to him, would be

                                   5   entitled to summary judgment on this record. In the absence of any indication that Tong or Pola

                                   6   had such knowledge, however, Defendants’ motion for summary judgment on Woods’s § 1983

                                   7   claim against those officers is GRANTED.

                                   8          C.    ADA Claim
                                   9          Pursuant to Title II of the ADA, “no qualified individual with a disability shall, by reason

                                  10   of such disability, be excluded from participation in or be denied the benefits of such services,

                                  11   programs or activities of a public entity, or be subjected to discrimination by any such entity.” 42

                                  12   U.S.C. § 12132. That provision can encompass “anything a public entity does.” Lee v. City of Los
Northern District of California
 United States District Court




                                  13   Angeles, 250 F.3d 668, 691 (9th Cir. 2001) (citation and internal quotation marks omitted). A

                                  14   plaintiff’s participation in the state activity at issue need not have been “voluntary” to bring it

                                  15   within the ambit of the ADA. See Penn. Dep’t of Corr. v. Yaskey, 524 U.S. 206, 211 (1998).

                                  16          In order to state a claim under Title II of the ADA, a plaintiff must allege:

                                  17                  (1) he is an individual with a disability; (2) he is otherwise qualified
                                                      to participate in or receive the benefit of some public entity’s services,
                                  18                  programs, or activities; (3) he was either excluded from participation
                                                      in or denied the benefits of the public entity’s services, programs, or
                                  19                  activities, or was otherwise discriminated against by the public entity;
                                                      and (4) such exclusion, denial of benefits, or discrimination was by
                                  20                  reason of [his] disability.
                                  21   O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1060 (9th Cir. 2007) (citation and internal

                                  22   quotation marks omitted; alteration in original). Title II may be violated in at least two distinct

                                  23   ways: (1) by singling out a disabled person for adverse treatment because of that person’s

                                  24   disability; or (2) by failing to provide a reasonable accommodation to a person with a disability.

                                  25   See, e.g., Waller ex rel. Estate of Hunt v. Danville, 556 F.3d 171, 174 (4th Cir. 2009). Under the

                                  26   latter theory, “a public entity [must] ‘make reasonable modifications in policies, practices, or

                                  27   procedures when the modifications are necessary to avoid discrimination on the basis of disability,

                                  28   unless the public entity can demonstrate that making the modifications would fundamentally alter
                                                                                          20
                                            Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 21 of 35




                                   1   the nature of the services, program, or activity.’” Zukle v. Regents of the Univ. of Cal., 166 F.3d

                                   2   1041, 1046 (9th Cir. 1999) (quoting 28 C.F.R. § 35.130(b)(7)). Monetary damages under the

                                   3   ADA require a showing of “intentional discrimination,” which can be satisfied by showing

                                   4   deliberate indifference. Duvall v. County of Kitsap, 260 F.3d 1124, 1138 (9th Cir. 2001).

                                   5            The Ninth Circuit has held that a plaintiff may bring a claim under Title II of the ADA

                                   6   “where, although police properly investigate and arrest a person with a disability for a crime

                                   7   unrelated to that disability, they fail to reasonably accommodate the person’s disability in the

                                   8   course of investigation or arrest, causing the person to suffer greater injury or indignity in that

                                   9   process than other arrestees.” Sheehan v. City & Cty. of San Francisco, 743 F.3d 1211, 1232 (9th

                                  10   Cir. 2014), rev’d in part on other grounds, 135 S. Ct. 1765 (2015).11 Accordingly, even a facially

                                  11   neutral policy can “discriminate[] on the basis of disability,” see Weinreich, 114 F.3d at 978, if it

                                  12   subjects a person with a disability to “greater injury or indignity” than someone who is not
Northern District of California
 United States District Court




                                  13   disabled, Sheehan, 743 F.3d at 1232.

                                  14            Defendants argue in both their motion and reply that no authority exists for applying Title

                                  15   II of the ADA to the execution of a search warrant, and particularly to a plaintiff having to wait

                                  16   outside while the search is conducted, noting that nothing in Sheehan “state[s] that the ADA

                                  17   applies to all police investigations, even if there are no arrests.” Defs.’ Reply (dkt. 110) at 7–8

                                  18   (emphasis omitted); see Defs.’ Mot. at 9. This argument, at least as presented, is frivolous.

                                  19   Longstanding Ninth Circuit precedent, quoted in Sheehan but dating back more than twenty years,

                                  20   recognizes that Title II applies to “anything a public entity does.” Sheehan, 743 F.3d at 1232

                                  21   (quoting Barden v. City of Sacramento, 292 F.3d 1073, 1076 (9th Cir. 2002) (quoting Lee, 250

                                  22   F.3d at 691)). Defendants have offered no explanation for why police treatment of occupants of a

                                  23   home subject to search is or should be an exception that broad rule, particularly when the Ninth

                                  24
                                  25
                                       11
                                  26     In Sheehan, the City and County of San Francisco initially sought certiorari on the question of
                                       whether the ADA applies to the conduct of police officers confronted with violence, but after
                                  27   certiorari was granted, presented no such argument in its briefs to the Supreme Court. Sheehan,
                                       135 S. Ct. at 1772–73. The Supreme Court dismissed certiorari as improvidently granted as to the
                                  28   ADA claim, but reversed the Ninth Circuit on unrelated issues pertaining to the plaintiff’s separate
                                       claim under 42 U.S.C. § 1983. Id. at 1774, 1778.
                                                                                      21
                                            Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 22 of 35




                                   1   Circuit has already held that it applies to arrests.12

                                   2            The question then, is whether the City of Hayward and the Hayward Police Department

                                   3   “fail[ed] to reasonably accommodate [Woods’s] disability in the course of investigation . . . ,

                                   4   causing [him] to suffer greater injury or indignity in that process” that other similarly situated

                                   5   residents of a house subject to search. See Sheehan, 743 F.3d at 1232. Defendants argue that they

                                   6   offered Woods reasonable accommodations in allowing him to exit the house without raising his

                                   7   hands, and in offering a yellow (purported) blanket around six minutes after Woods left the house.

                                   8   Defs.’ Mot. at 10. They also argue that Woods cannot show deliberate indifference when no

                                   9   officer recalls Woods having communicated his particular sensitivity to cold or that the yellow

                                  10   covering exacerbated his PTSD. Id. These arguments disregard Woods’s testimony that he told

                                  11   the officer who offered him the covering that he would not use it because it triggered his PTSD,

                                  12   and that he told the officers guarding him about his susceptibility to cold. Acott Opp’n Decl. Ex. 1
Northern District of California
 United States District Court




                                  13   (Woods Dep.) at 53:11–13, 56:10–16. On Defendants’ motion for summary judgment, the Court

                                  14   must resolving this conflicting evidence—assuming for the sake of argument that the officers’

                                  15   failure to recall such statements from Woods even creates a conflict—in Woods’s favor.

                                  16            A jury could find that offering the yellow covering was not a reasonable accommodation

                                  17   once the officer who did so was told it triggered Woods’s PTSD due to its resemblance to a body

                                  18   bag. A jury could also find that other reasonable accommodations were available, including

                                  19   allowing Woods to remain in the home under supervision, allowing him to briefly reenter under

                                  20   supervision to retrieve blankets or warm clothes, or retrieving blankets or warm clothes from his

                                  21   home for him. While Defendants dispute whether some of those accommodations would have

                                  22   been reasonable, Woods offers a report by police conduct and disability expert Dr. John Peters

                                  23
                                  24   12
                                         Defendants’ argument that they are entitled to judgment based on Woods’s failure to cite a case
                                  25   directly on point resembles in some ways an appeal to qualified immunity, although Defendants
                                       have not argued explicitly that that doctrine applies here. Woods no longer asserts an ADA claim
                                  26   against any individual defendant. Where, as here, “no individual-capacity suits exist under the
                                       ADA, qualified immunity is not available.” Trujillo v. Rio Arriba Cty., No. CIV 15-0901
                                  27   JB/WPL, 2016 WL 4035340, at *12 (D.N.M. June 15, 2016) (citing Mason v. Stallings, 82 F.3d
                                       1007, 1009–10 (11th Cir. 1996)). Regardless, even if that doctrine were at issue, clear precedent
                                  28   holding that Title II encompasses “anything a public entity does” would be sufficient to put a
                                       reasonable defendant on notice that it applies to police searches.
                                                                                         22
                                            Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 23 of 35




                                   1   endorsing those options as appropriate, which Defendants have not moved to exclude. Acott

                                   2   Opp’n Decl. Ex. 7 (Peters Report) at 7–11. Again, resolving conflicts in Woods’s favor, a jury

                                   3   could credit Peters’s conclusions, particularly when Defendants allowed Alexander to retrieve

                                   4   items from the house under Tong’s supervision well before Woods was allowed to return.13

                                   5            A jury could find that Hayward Police Department officers were aware of Woods’s

                                   6   particular relevant disabilities, that they were deliberately indifferent to those disabilities in

                                   7   refusing his requests for reasonable accommodation, and that Woods suffered physical injury and

                                   8   indignity beyond what similarly situated non-disabled individuals experienced as a result.

                                   9   Defendants’ motion for summary judgment on Woods’s ADA claim is DENIED.

                                  10            D.   Negligence Claim
                                  11            “A plaintiff in any negligence suit must demonstrate ‘a legal duty to use due care, a breach

                                  12   of such legal duty, and [that] the breach [is] the proximate or legal cause of the resulting injury.’”
Northern District of California
 United States District Court




                                  13   Kesner v. Superior Court, 1 Cal. 5th 1132, 1142 (2016) (quoting Beacon Residential Community

                                  14   Assn. v. Skidmore, Owings & Merrill LLP, 59 Cal. 4th 568, 573 (2014)). “Everyone is

                                  15   responsible, not only for the result of his or her willful acts, but also for an injury occasioned to

                                  16   another by his or her want of ordinary care or skill in the management of his or her property or

                                  17   person.” Cal. Civ. Code § 1714; see also Kesner, 1 Cal. 5th at 1142 (“California law establishes

                                  18   the general duty of each person to exercise, in his or her activities, reasonable care for the safety of

                                  19   others.” (citation omitted)). “[I]n the absence of a statutory provision establishing an exception to

                                  20   the general rule of Civil Code section 1714, courts should create one only where clearly supported

                                  21   by public policy.” Kesner, 1 Cal. 5th at 1143 (citations and internal quotation marks omitted).

                                  22            Defendants’ argument as to Woods’s negligence claim consist almost entirely of

                                  23   conclusory assertions that they acted reasonably and incorporation of their arguments on the

                                  24   claims discussed above. Defs.’ Mot. at 11; Defs.’ Reply at 9–10. For essentially the same reasons

                                  25   discussed above in the context of the ADA claim, a jury could find that employees of the City of

                                  26
                                       13
                                  27      Tong’s testimony and audio recording suggest that he brought Alexander into the house
                                       primarily so she could wake and remove her younger son, rather than specifically for the purpose
                                  28   of retrieving clothes and blankets. Her entry to the house is therefore not a perfect comparison to
                                       allowing Woods to enter, but it remains relevant.
                                                                                         23
                                            Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 24 of 35




                                   1   Hayward and the Hayward Police Department negligently failed to respond appropriately once

                                   2   notified of Woods’s disability, and that those defendants are vicariously liable for their employees’

                                   3   negligence. See Cal. Gov’t Code § 815.2(a) (establishing respondeat superior liability for public

                                   4   entities). Woods’s expert Dr. Peters also concluded that the officers responded for planning the

                                   5   operation acted unreasonably, and below the standard of “general police practices,” in failing to

                                   6   identify the occupants of the home to be searched and make arrangements to deal with Woods’s

                                   7   disability in the eight days between issuance and execution of the search warrant. Acott Opp’n

                                   8   Decl. Ex. 7 (Peters Report) at 11–13. That expert opinion—which again, Defendants have not

                                   9   moved to exclude—is unrebutted, and could support a finding that employees of the City of

                                  10   Hayward and Hayward Police Department were negligent in failing to conduct due diligence and,

                                  11   upon learning at least of Woods’s mobility impairment, bring a wheelchair capable van or some

                                  12   other accommodation to allow Woods to stay warm during the pre-dawn search.
Northern District of California
 United States District Court




                                  13            That analysis does not encompass Pola and Tong, however. As discussed above in the

                                  14   context of the § 1983 claim, Woods has identified no evidence that Pola or Tong was aware of his

                                  15   susceptibility to cold or his PTSD during the time he was detained outside, or that they knew his

                                  16   request for a blanket that did not trigger his PTSD was refused. Woods has also identified no

                                  17   evidence that Pola or Tong was involved with investigating or planning the operation ahead of

                                  18   time.14 Nothing in the portion of Woods’s brief addressing his negligence claim, or in Dr. Peters’s

                                  19   report, addresses Pola or Tong’s culpability specifically. See Pl.’s Opp’n at 22–25; see generally

                                  20   Acott Opp’n Decl. Ex. 7 (Peters Report).

                                  21            Defendants’ motion for summary judgment is GRANTED as to Woods’s negligence claim

                                  22
                                  23   14
                                         At Pola’s deposition, he testified as follows:
                                  24                 Q. Do you recall who was involved in the -- the people that were
                                                     involved in the planning of the operation?
                                  25                 A. In the planning, no. I don’t know who was involved other than the
                                                     case agent. And I just don't know what his involvement was other than
                                  26                 I’ve read his name that was on the operational plan as the author.
                                                     Q. Was that Detective McMahon?
                                  27                 A. Yes.
                                       Acott Opp’n Decl. Ex. 3 (Pola Dep.) at 5:15–24. Tong testified that he was “not familiar with the
                                  28   personnel involved in regards to the planning, what type of intelligence gathering they did.” Acott
                                       Opp’n Decl. Ex. 2 (Tong Dep.) at 144:12–15.
                                                                                        24
                                        Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 25 of 35




                                   1   against Tong and Pola, but DENIED as to his negligence claim against the Hayward Police

                                   2   Department and the City of Hayward.

                                   3   IV.    MOTION TO EXCLUDE EXPERT OPINION
                                   4          A.    Background
                                   5                  1.     Dr. Greene’s Report
                                   6          Dr. John Greene, M.D., a psychiatrist, was retained by Defendants to conduct an

                                   7   independent medical evaluation of Woods addressing mental illness. Acott Decl. (dkt. 101-1) Ex.

                                   8   1 (Greene Report) at 1. He has extensive practice experience and has testified as an expert in

                                   9   many cases. See Agarwal Opp’n Decl. (dkt. 103) Exs. A, B. He relied on his own examination of

                                  10   Woods; testing that he submitted to another doctor, James Bramson, Psy.D., for scoring and

                                  11   interpretation; Woods’s historical medical records; deposition transcripts; and certain documentary

                                  12   and audiovisual evidence regarding the events at issue. Acott Decl. Ex. 1 (Greene Report) at 1–2.
Northern District of California
 United States District Court




                                  13   Dr. Greene diagnosed Woods with PTSD. Id. at 32–33.

                                  14          Dr. Greene offers two opinions. First, he opines “that on 3/15/18, the Hayward Police

                                  15   Department could not have been aware that their actions could potentially exacerbate Mr. Woods’

                                  16   PTSD symptoms,” based on Dr. Greene’s views that: (1) Woods’s report of PTSD symptoms “was

                                  17   predominantly caused by his misperception of what he was given for warmth”; (2) “Woods did not

                                  18   report that he was suffering from PTSD symptoms after he was provided the blanket, during the

                                  19   3/15/18 incident”; and (3) “Woods did not express symptoms of PTSD observable by others on

                                  20   3/15/18.” Id. at 33–38.

                                  21          Dr. Greene’s second opinion is that “Woods did not suffer from severe emotional distress

                                  22   as a result of the 3/15/18 incident.” Id. at 38. He reports that Woods “indicated he experienced

                                  23   some symptoms of PTSD after the 3/15/18 incident, [but] did not present with substantial

                                  24   symptoms of PTSD after the incident occurred.” Id. Dr. Greene states that Woods “did not

                                  25   present that he subsequently experienced all of the” defined symptoms of PTSD, and while he

                                  26   “presented that some of his function ability was impaired as a result of the symptoms he

                                  27   experienced, he presented that his overall functioning has not been impaired due to PTSD.” Id. at

                                  28   39. Dr. Greene also states that Woods has not received or been recommended for intensive
                                                                                       25
                                        Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 26 of 35




                                   1   treatment, and that he has avoided group counseling and psychiatric medication. Id. at 39–40. Dr.

                                   2   Greene asserts that the test results analyzed by Dr. Bramson “indicate[] that his current

                                   3   psychological presentation is not predominantly related to PTSD.” Id. at 40.

                                   4          The parties do not rely on Dr. Greene’s opinions in their briefing on Defendants’ motion

                                   5   for summary judgment. For the purpose of this order, Dr. Greene’s opinions are relevant only to

                                   6   Woods’s motion to exclude them at trial.

                                   7                  2.        Arguments Regarding Motion to Exclude
                                   8          Woods moves to exclude Dr. Greene’s opinions under Daubert v. Merrell Dow

                                   9   Pharmaceuticals, 509 U.S. 579 (1993). Pl.’s Mot. (dkt. 101). He contends that Dr. Greene’s

                                  10   opinion on whether Defendants would have been aware of Woods’s PTSD is not based on

                                  11   specialized knowledge and usurps the jury’s role as finder of fact. Id. at 2–4. He argues that Dr.

                                  12   Greene’s opinion on a lack of “severe emotional distress” is “neither relevant nor helpful,”
Northern District of California
 United States District Court




                                  13   because Dr. Greene identified that term at his deposition as referring to legal rather than medical

                                  14   standard, and the legal standard would be relevant only to Woods’s now-dismissed claim for

                                  15   intentional infliction of emotional distress. Id. at 4–5. Woods also argue that to the extent Dr.

                                  16   Greene’s opinions are based on Dr. Bramson’s analysis of psychological tests, Dr. Greene may not

                                  17   testify to another experts conclusions that he does not himself understand, id. at 6–7; to the extent

                                  18   they are based on Woods’s purportedly limited treatment, he has not identified any basis to infer

                                  19   severity of mental illness from treatment utilization, id. at 7–8; and to the extent they are based on

                                  20   Woods’s failure to present “substantial symptoms,” that is not supported by the record and Dr.

                                  21   Greene has not identified any valid reason to infer severity based on the number of symptoms

                                  22   presented, id. at 8–9.

                                  23          Defendants argue that Dr. Greene’s opinion on the Hayward Police Department’s lack of

                                  24   awareness of Woods’s PTSD “is based on his expertise in evaluating the signs and symptoms that

                                  25   someone with PTSD should have had in [Woods’s] position during the subject incident on March

                                  26   15, 2018,” and should be allowed based on Dr. Greene’s qualification as a board-certified clinical

                                  27   and forensic psychiatrist. Defs.’ Opp’n (dkt. 102) at 1–2. Defendants contend that Woods cannot

                                  28   rely on Greene’s deposition testimony to discredit his opinions, because the deposition—which
                                                                                         26
                                        Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 27 of 35




                                   1   defense counsel insisted on ending, with a possibility of resuming later—was never completed.

                                   2   See id. at 2. As for Dr. Greene’s opinion on a lack of “severe emotional distress,” Defendants

                                   3   argue that emotional distress remains relevant to Woods’s damages even though his intentional

                                   4   infliction claim has been dismissed, and that it requires expert analysis. Id. at 2–3. They assert

                                   5   that Woods has misinterpreted the test results on which Dr. Greene relies, and that “there is no

                                   6   legal authority that disallows Dr. Greene from relying on the psychological testing by Dr.

                                   7   Bramson as one basis to form his opinion on emotional distress.” Id. at 4. To the extent Woods

                                   8   characterizes Dr. Greene’s opinions as “conjecture,” Defendants argue that is a matter for cross-

                                   9   examination at trial, not exclusion. Id. at 5–6.

                                  10          B.    Analysis
                                  11                  1.       Legal Standard
                                  12          Rule 702 of the Federal Rules of Evidence permits a party to offer testimony by a “witness
Northern District of California
 United States District Court




                                  13   who is qualified as an expert by knowledge, skill, experience, training, or education.” Fed. R.

                                  14   Evid. 702. This rule embodies a “relaxation of the usual requirement of firsthand knowledge,”

                                  15   Daubert, 509 U.S. at 592, and requires that certain criteria be met before expert testimony is

                                  16   admissible. The rule sets forth four elements, allowing such testimony only if:

                                  17                  (a) the expert’s scientific, technical, or other specialized knowledge
                                                      will help the trier of fact to understand the evidence or determine a
                                  18                  fact in issue;
                                  19                  (b) the testimony is based on sufficient facts or data;
                                  20                  (c) the testimony is the product of reliable principles and methods;
                                                      and
                                  21
                                                      (d) the expert has reliably applied the principles and methods to the
                                  22                  facts of the case.
                                  23   Fed. R. Evid. 702. These criteria can be distilled to two overarching considerations: “reliability

                                  24   and relevance.” Ellis v. Costco Wholesale Corp., 657 F.3d 970, 982 (9th Cir. 2011). The inquiry

                                  25   does not, however, “require a court to admit or exclude evidence based on its persuasiveness.” Id.

                                  26          The reliability prong requires the court to “act as a ‘gatekeeper’ to exclude junk science,”

                                  27   and grants the court “broad latitude not only in determining whether an expert’s testimony is

                                  28   reliable, but also in deciding how to determine the testimony’s reliability.” Id. (citing Kumho Tire
                                                                                          27
                                        Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 28 of 35




                                   1   Co. v. Carmichael, 526 U.S. 137, 145, 147–49, 152 (1999)). Evidence should be excluded as

                                   2   unreliable if it “suffer[s] from serious methodological flaws.” Obrey v. Johnson, 400 F.3d 691,

                                   3   696 (9th Cir. 2005).

                                   4          The relevance prong looks to whether the evidence “fits” the issues to be decided:

                                   5   “scientific validity for one purpose is not necessarily scientific validity for other, unrelated

                                   6   purposes,” and “[e]xpert testimony which does not relate to any issue in the case is not relevant.”

                                   7   Daubert, 509 U.S. at 591. “Where an ‘expert report’ amounts to written advocacy . . . akin to a

                                   8   supplemental brief, a motion to strike is appropriate because this evidence is not useful . . . .”

                                   9   Williams v. Lockheed Martin Corp., No. 09CV1669 WQH, 2011 WL 2200631, at *15 (S.D. Cal.

                                  10   June 2, 2011) (citation omitted; first ellipsis in original). Moreover, “an expert witness cannot

                                  11   give an opinion as to her legal conclusion, i.e., an opinion on an ultimate issue of law[;] . . .

                                  12   instructing the jury as to the applicable law is the distinct and exclusive province of the court.”
Northern District of California
 United States District Court




                                  13   Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d 998, 1016 (9th Cir. 2004) (citations and

                                  14   internal quotation marks omitted). An expert nevertheless may, in appropriate circumstances, rely

                                  15   on the expert’s understanding of the law and refer to the law in expressing an opinion regarding

                                  16   professional norms. Id. at 1016–17.

                                  17                    2.    Dr. Greene’s Opinion on Defendants’ Knowledge Is Inadmissible
                                  18          Dr. Greene’s opinion that “the Hayward Police Department could not have been aware that

                                  19   their actions could potentially exacerbate Mr. Woods’ PTSD symptoms” plainly usurps the role of

                                  20   the jury. “Courts routinely exclude as impermissible expert testimony as to intent, motive, or state

                                  21   of mind,” which often “offers no more than the drawing of an inference from the facts of the

                                  22   case.” Siring v. Or. State Bd. of Higher Educ. ex rel. E. Or. Univ., 927 F. Supp. 2d 1069, 1077 (D.

                                  23   Or. 2013). Defendants cite no authority allowing this sort of testimony under comparable

                                  24   circumstances.

                                  25          The overarching conclusion Dr. Greene presents as to Defendants’ lack of awareness is

                                  26   based largely on his non-specialized interpretation of factual questions based on deposition

                                  27   testimony—most notably, whether the covering offered to Woods was a blanket as opposed to a

                                  28   tarp that could be used as a body bag, and whether Woods told the officer who offered him that
                                                                                          28
                                        Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 29 of 35




                                   1   covering that it triggered his PTSD. While Woods is correct that in doing so, Dr. Greene simply

                                   2   ignores Woods’s testimony that contradicts his conclusions, the bigger issue is not whether he

                                   3   evaluated this evidence correctly, but instead that it is not a matter that calls for or falls within his

                                   4   expertise. Defendants also have not explained why Dr. Greene’s expertise as a clinical and

                                   5   forensic psychiatrist qualifies him to offer opinions as to what conclusions non-psychiatric-expert

                                   6   police officers would draw from Woods’s statements or behavior. What actually occurred during

                                   7   the search, and what inferences Defendants drew or should have drawn, are questions for the jury

                                   8   that do not require Dr. Greene’s specialized knowledge. Woods’s motion is GRANTED as to

                                   9   these opinions.

                                  10                     3.    Dr. Greene’s Opinion on “Severe Emotional Distress” Is Inadmissible
                                  11           Dr. Greene’s report does not clearly explain what the term “severe emotional distress”

                                  12   means or why he has framed his opinion in that manner. At his deposition, Dr. Greene made clear
Northern District of California
 United States District Court




                                  13   that he understood this to be a legal term. Acott Decl. Ex. 2 (Greene Dep.) at 71:21–25 (“So in

                                  14   my experience, severe emotional distress is understood by the court of individuals who suffer from

                                  15   substantial symptoms of mental illness, a presence of symptoms of mental illness . . . .”); id. at

                                  16   72:5–7 (“Q. Severe emotional distress is a legal concept; is that right? A. That’s correct.”); id. at

                                  17   73:14–16 (“[S]o there is no medical definition; is that correct? A. That’s correct.”). He generally

                                  18   defined the term as meaning “somebody who suffers from symptoms and generally symptoms of a

                                  19   mental illness, and that as a result of those symptoms of mental illness, they have impairment in

                                  20   functioning.” Id. at 76:1–5.

                                  21           Woods is correct that Dr. Greene’s opinion as to “severe emotional distress,” even if it

                                  22   might ever be admissible, is misplaced in this case. It is not clear from what source he draws his

                                  23   formalistic definition based on symptoms and impairments. Under California law, for the purpose

                                  24   of an intentional infliction claim—which is no longer at issue in this case—“[s]evere emotional

                                  25   distress means emotional distress of such substantial quality or enduring quality that no reasonable

                                  26   person in civilized society should be expected to endure it.” Hughes v. Pair, 46 Cal. 4th 1035,

                                  27   1051 (2009) (cleaned up). For the purpose of emotional distress damages, which are at issue in

                                  28   this case, “[t]here is no fixed standard” for assessing these “subjective” injuries, and “the
                                                                                          29
                                        Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 30 of 35




                                   1   determination is committed to the discretion of the trier of fact.” Phipps v. Copeland Corp. LLC,

                                   2   64 Cal. App. 5th 319, 703–04 (2021) (cleaned up).

                                   3          In offering what he believes to be a legal standard, Dr. Greene usurps the role of the Court

                                   4   in instructing the jury on the law, and would instruct the jury incorrectly for the purpose of this

                                   5   case. The question of what symptoms or impairments Woods experienced from his PTSD is not

                                   6   relevant to the only issue of emotional distress remaining in this case: the “subjective” inquiry of

                                   7   the degree to which he was distressed and the damages, if any, appropriate to compensate him for

                                   8   such distress—a question left entirely to the finder of fact. See id. Woods’s motion is GRANTED

                                   9   as to Dr. Greene’s opinions on “severe emotional distress.”

                                  10                  4.        Dr. Greene May Not Testify as to Woods’s Test Results
                                  11          Dr. Greene relies on a number of tests he administered but did not score, and instead sent

                                  12   to Dr. Bramson for evaluation. Dr. Bramson has not been designated as a testifying expert
Northern District of California
 United States District Court




                                  13   witness. Dr. Greene also made clear that he relied largely, if not entirely, on Dr. Bramson’s

                                  14   expertise in evaluating Woods’s test results.

                                  15                  Q. If we had a question about the scoring or interpretation of the
                                                      psychological testing that was used on Mr. Woods in this case, is Dr.
                                  16                  Bramson the person we would have to talk to?
                                  17                  A. If you wanted to talk about the specific interpretation of the T
                                                      scores or the actual values, yes, you would.
                                  18
                                                      [. . .]
                                  19
                                                      Q. Did you consider the results from the testing to be accurate?
                                  20
                                                      A. I’m not sure what you mean by “accurate.”
                                  21
                                                      Q. Well, I’ll just rephrase it. Once you received this report from Dr.
                                  22                  Bramson, did you do anything to audit the results to confirm that they
                                                      accurately reflected the testing that was performed on Mr. Woods?
                                  23
                                                      A. No.
                                  24
                                                      Q. You didn’t rescore the test answers submitted by Mr. Woods; is
                                  25                  that correct?
                                  26                  A. I did not.
                                  27                  Q. Did you even review Mr. Woods’ test answers, or did you just rely
                                                      on this report?
                                  28
                                                                                         30
                                            Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 31 of 35




                                   1                   A. I did not review his test answers.
                                   2   Acott Decl. Ex. 2 (Greene Dep.) at 41:14–42:19. Dr. Greene does not know how to score the tests

                                   3   at issue. Id. at 39:19–25.

                                   4            Dr. Greene’s report largely repeats Dr. Bramson’s opinions, including drawing significant

                                   5   conclusions from scores as to certain personality scales that fell below the threshold for “clinically

                                   6   significant personality types,” barely within the threshold for “personality style,” and well below

                                   7   Woods’s score for post-traumatic stress—a score Dr. Greene included in his factual summary but

                                   8   omitted from the opinion section of his report with an ellipsis, while reporting scores in other

                                   9   areas. See Acott Decl. Ex. 1 (Greene Report) at 33, 40; Acott Decl. Ex. 3 (Bramson Report) at 2.

                                  10   Woods’s report includes no explanation for why those scores are significant or why they suggest

                                  11   that other disorders or personality types explain his symptoms or behavior better than PTSD.

                                  12   When Woods’s attorney questioned Dr. Greene about the basis for Dr. Bramson’s conclusion, Dr.
Northern District of California
 United States District Court




                                  13   Greene responded: “unlike you I rely on Dr. Bramson to interpret the testing because I don’t like

                                  14   to make claims based on numbers when I have no idea what they’re talking about.” Acott Decl.

                                  15   Ex. 2 (Greene Dep.) at 130:4–7.

                                  16            “A testifying expert may rely on the opinions of non-testifying experts as a foundation for

                                  17   the opinions within the testifying expert’s field of expertise. Rule 703,[15] however, is not a license

                                  18   for an expert witness to simply parrot the opinions of non-testifying experts.” Villagomes v. Lab’y

                                  19   Corp. of Am., No. 2:08-cv-00387-RLH, 2010 WL 4628085, at *4 (D. Nev. Nov. 8, 2010); see also

                                  20   Aquino v. Cty. of Monterey Sheriff’s Dep’t, No. 5:14-cv-03387-EJD, 2018 WL 3548867, at *4

                                  21   (N.D. Cal. July 24, 2018) (“Accordingly, to the extent that Dr. Roberts’ report contains opinions

                                  22   that require qualification as an expert, Defendants cannot introduce them by parroting them

                                  23   through Dr. Levy.”). In their opposition brief, Defendants do not grapple with this test in any

                                  24
                                  25   15
                                          Rule 703 of the Federal Rules of Evidence reads as follows: “An expert may base an opinion on
                                  26   facts or data in the case that the expert has been made aware of or personally observed. If experts
                                       in the particular field would reasonably rely on those kinds of facts or data in forming an opinion
                                  27   on the subject, they need not be admissible for the opinion to be admitted. But if the facts or data
                                       would otherwise be inadmissible, the proponent of the opinion may disclose them to the jury only
                                  28   if their probative value in helping the jury evaluate the opinion substantially outweighs their
                                       prejudicial effect.”
                                                                                          31
                                        Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 32 of 35




                                   1   way, instead asserting overbroadly that “there is no legal authority that disallows Dr. Greene from

                                   2   relying on the results of the psychological testing by Dr. Bramson,” while citing no authority

                                   3   themselves that would allow such opinions. Defs.’ Opp’n at 4. The Court concludes that to the

                                   4   extent Dr. Greene’s opinions rest on Dr. Bramson’s test analysis, he would impermissibly serve as

                                   5   a mouthpiece for a non-testifying expert. The motion to exclude opinions regarding Dr.

                                   6   Bramson’s analysis of Woods’s test results is GRANTED.

                                   7                  5.      Opinions as to Treatment Utilization and Substantial Symptoms
                                   8          After recounting Woods’s treatment history, Dr. Greene offers the following opinion

                                   9   regarding Woods’s recommended and actual treatment for PTSD:

                                  10                  Individuals who suffer from substantial symptoms of PTSD generally
                                                      require individual therapy, consisting of hourly appointments on a
                                  11                  weekly basis, group therapy, medication management, or
                                                      hospitalization to address their symptoms. As Mr. Woods did not
                                  12                  receive, and was not recommended, this higher level of treatment,
Northern District of California




                                                      then, his presentation supports my opinion that he did not suffer from
 United States District Court




                                  13                  severe emotional distress as a result of the 3/15/21 [sic] incident.
                                  14   Acott Decl. Ex. 1 (Greene Report) at 40.

                                  15          The parties dispute whether Dr. Greene has offered a sufficient basis to draw any

                                  16   conclusions from Woods’s decisions as to what treatment to accept. There is no real question that

                                  17   Dr. Greene, an experienced clinical and forensic psychiatrist, is qualified to testify as to treatment

                                  18   typically recommended for PTSD. But regardless, he offers these opinions only with respect to

                                  19   patients suffering from “substantial symptoms of PTSD,” and only to draw a conclusion as to

                                  20   “severe emotional distress.” See id. As discussed above, Dr. Greene’s definition of “severe

                                  21   emotional distress” is not useful to the jury’s evaluation of this case. His definition of “substantial

                                  22   symptoms” is similarly irrelevant. He acknowledges that “substantial symptoms” is not

                                  23   “necessarily [a] clinical term[],” and defines it as referring to “a substantial number of symptoms

                                  24   that are necessary to diagnose PTSD,” or perhaps as addressing whether PTSD-related symptoms

                                  25   “were themselves . . . severe enough to indicate [a need for] treatment.” See Acott Decl. Ex. 2

                                  26   (Greene Dep.) at 59:10–60:15.

                                  27          Defendants assert that although “[t]he deposition on this issue was a mess . . . [w]hat Dr.

                                  28   Greene has explained, and what he will testify to at trial, is that because Plaintiff showed only a
                                                                                         32
                                            Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 33 of 35




                                   1   few symptoms of PTSD in the DSM-V and did not receive therapy or any other medical or

                                   2   psychological intervention, Plaintiff did not have ‘substantial symptoms of PTSD.’” Defs.’ Opp’n

                                   3   at 5. That explanation does not address why the issue of “substantial symptoms” is relevant.

                                   4   Given that there is no dispute Woods has had PTSD at all times relevant, see Acott Decl. Ex. 2

                                   5   (Greene Dep.) at 55:3–5, it is not clear why the number of symptoms he experienced is relevant, or

                                   6   why any expertise is necessary to tell the jury the factual matter of whether or not he received

                                   7   treatment. The motion to exclude these opinions is GRANTED.16

                                   8                   6.      Dr. Greene May Testify That PTSD Does Not Inhibit Reporting
                                   9            Included within his broader opinions that the Court has excluded, Dr. Greene also states

                                  10   that “[w]hen individuals experience substantial symptoms of PTSD, such as when they feel they

                                  11   need medical intervention for their symptoms, they are able to report the presence of substantial

                                  12   feelings of anxiety, panic symptoms, dissociation symptoms, a desire for self-destructive behavior,
Northern District of California
 United States District Court




                                  13   problems with concentration, or memory impairment.” Acott Decl. Ex. 2 (Greene Report) at 36.

                                  14   While the discussion of “substantial symptoms” is excluded as discussed above, the underlying

                                  15   opinion that PTSD does not prevent an individual from reporting the symptoms they are

                                  16   experiencing falls within Dr. Greene’s expertise, and could perhaps be relevant to the case. Dr.

                                  17   Greene may present that narrow opinion at trial if Defendants believe it would be useful to the

                                  18   jury.

                                  19            The Court has identified no other expert opinions in Dr. Greene’s report that are

                                  20   permissible under the Daubert standard.

                                  21   V.       ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
                                  22            Woods moves to file portions of his briefing and certain documents submitted therewith

                                  23   under seal. A party seeking to overcome the presumption of public access to documents filed in

                                  24   judicial proceedings generally must establish “compelling reasons” to file documents under seal.

                                  25
                                  26   16
                                          At his deposition, Dr. Greene testified that certain symptoms Woods reported are not “criteria
                                  27   for PTSD.” Acott Decl. Ex. 2 (Greene Dep.) at 69:15–25. To the extent this testimony might
                                       have been intended as saying that those symptoms would not be caused by PTSD, that question
                                  28   likely falls within Dr. Greene’s expertise, but since no such opinion appears in his report, he may
                                       not testify to that issue.
                                                                                          33
                                        Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 34 of 35




                                   1   See Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016).

                                   2          To the extent Woods’s proposed redactions are based on his own or others’ medical

                                   3   privacy, privacy interests related to juvenile correctional records, or the privacy protections of

                                   4   Rule 5.2, Woods has shown compelling reasons to maintain that material under seal and his

                                   5   requests are narrowly tailored, and his motions to seal are GRANTED.

                                   6          As for material that Woods seeks to seal based solely on Defendants’ designations of

                                   7   confidentiality, however, Defendants have not provided a responsive declaration setting forth

                                   8   compelling reasons to seal as required by Civil Local Rule 79-5(e)(1). Woods’s motions to seal

                                   9   are therefore DENIED as to the following material:

                                  10              •   Exhibit 1 (Dr. Greene’s report) to the declaration of Francis Acott in support of

                                  11                  Woods’s motion to exclude at page 10, lines 28–40; page 11, lines 1–4; and page

                                  12                  36, lines 23–40.
Northern District of California
 United States District Court




                                  13              •   All proposed redactions in Woods’s brief in opposition to Defendants’ motion for

                                  14                  summary judgment.

                                  15          Woods is ORDERED to provide new public versions of those documents omitting those

                                  16   redactions (except that Woods must redact any information governed by Rule 5.2 that might be

                                  17   contained in those passages) no earlier than September 13, 2021 and no later than September 17,

                                  18   2021. See Civ. L.R. 79-5(e)(2).

                                  19          While Defendants also have not responded to Woods’s request to seal Defendants’ audio

                                  20   and video recordings (Acott Opp’n Decl. Exs. 19–27) based on their confidentiality designations,

                                  21   most if not all of those recordings contain information protected by Rule 5.2 or otherwise

                                  22   implicate the privacy interests of minors who are not parties to this case, and redaction would be

                                  23   impractical. Woods’s motion to file the recordings under seal is GRANTED.

                                  24   VI.    CONCLUSION
                                  25          For the reasons discussed above, Defendants’ motion for summary judgment is

                                  26   GRANTED as to all claims against Defendants Tong and Pola. That motion is DENIED as to

                                  27   Woods’s ADA and negligence claims against the City of Hayward and the Hayward Police

                                  28   Department.
                                                                                         34
                                        Case 3:19-cv-01350-JCS Document 114 Filed 09/07/21 Page 35 of 35




                                   1          Woods’s motion to exclude Dr. Greene’s expert testimony and report is GRANTED,

                                   2   except as to the narrow opinion that PTSD does not prevent an individual from reporting their

                                   3   symptoms.

                                   4          Woods’s administrative motions to file under seal are GRANTED in part and DENIED in

                                   5   part as discussed above. Woods shall file new public versions of his opposition brief and Dr.

                                   6   Greene’s report no earlier than September 13, 2021 and no later than September 17, 2021.

                                   7          IT IS SO ORDERED.

                                   8   Dated: September 7, 2021

                                   9                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                  10                                                  Chief Magistrate Judge
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                       35
